United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3863
                                   ___________

Richard Hanson,                       *
                                      *
           Appellant,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Arkansas.
Kurt Knickerham, Director of DHS;     *
Ruth Whitney, Director, Division of   *      [UNPUBLISHED]
County Operations, DHS; State of      *
Arkansas,                             *
                                      *
           Appellees.                 *
                                 ___________

                          Submitted: December 7, 2001
                              Filed: December 13, 2001
                                   ___________

Before BOWMAN, BRIGHT, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Richard Hanson filed a 42 U.S.C. § 1983 and Title VII complaint claiming
sexual harassment, retaliation, and deprivation of due process by his former employer,
the Arkansas Department of Human Services (Department). After a two-day trial, a
jury found for the Department on Hanson’s harassment and retaliation claims, and the
district court1 found for the Department on the due process claim. Hanson appeals
with respect to his harassment and due process claims. After careful review of the
record, we affirm.

      Based on the evidence at trial, the jury could have concluded that the conduct
described by Hanson did not rise to the level of sexual harassment. See Moring v.
Arkansas Dep’t of Corr., 243 F.3d 452, 456 (8th Cir. 2001). Further, the district court
properly held that Hanson did not have a protected property interest. See Batra v.
Board of Regents, 79 F.3d 717, 720 (8th Cir. 1996); Rochester Methodist Hosp. v.
Travelers Ins. Co., 728 F.2d 1006, 1010 (8th Cir. 1984).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The HONORABLE HARRY F. BARNES, United States District Judge for the
Western District of Arkansas.
                                          -2-